                       Case 1:19-cr-00328-ABJ Document 1 Filed 09/25/19 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                           )
                             v.                                      )
                    DEANGELO EVANS                                   )      Case No.
                 a/k/a DEANGELO EVENS                                )
                                                                     )
                                                                     )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  September 24, 2019              in the county of             Washington       in the
                       District of            Columbia           , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. § 922(g)(1)                            having been convicted of a crime punishable by imprisonment for a term
                                                 exceeding one year, did unlawfully and knowingly receive and possess a
                                                 firearm, that is, a Kel-Tec P11, 9mm semi-automatic handgun, and did
                                                 unlawfully and knowingly receive and possess ammunition, that is, 9mm
                                                 ammunition, which had been possessed, shipped and transported in and
                                                 affecting interstate and foreign commerce.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u



                                                                                                Complainant’s signature

                                                                                           ANDREW KENESS, Officer
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             09/25/2019
                                                                                                   Judge’s signature

City and state:                           Washington, DC                      ROBIN M. MERIWEATHER, U.S. Magistrate Judge
                                                                                                 Printed name and title
